DETAILED ACTION
	For this Office action, Claims 1-22 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the appropriate section in the Applicant Arguments/Remarks Made in an Amendment, filed 10 February 2022, with respect to the grounds of rejection of Claims 1-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 10 February 2022.  
Applicant's arguments filed 10 February 2022 with respect to the grounds of rejection of Claims 1-22 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that said grounds of rejection over Heiss, US Pat Pub. 2005/0139530, in view of Van Rompay, US Pat Pub. 2012/0006244, is improper because Heiss is not analogous to the instantly claimed invention and there is no motivation to combine Heiss with Van Rompay.  Upon further consideration, the examiner respectfully disagrees for the following reasons.
Regarding applicant’s arguments over Heiss not being analogous with the instantly claimed invention, applicant further argues that the instant claims recite a method and corresponding systems directed towards treatment of an underwater surface and material removed from a cleaning site on that underwater surface while Heiss is directed towards water purification.  Due to the differing subject matter, applicant argues that the references are not analogous with each other; therefore, a ground of rejection based on Heiss cannot be made.  Upon further consideration, the examiner respectfully disagrees because the claim language of Claims 1 and 10 recite the treatment of an effluent in said methods and systems.  Since the claimed effluent to be treated can be water (see that the claims recite “an underwater surface”), and Heiss reads on the further recited limitations as disclosed in the grounds of rejection, Heiss is considered analogous to the instant claims because both treat water.  For this reason, the grounds of rejection are maintained in view of this argument.
Regarding applicant’s arguments that there is no valid reason to combine Heiss and Van Rompay, applicant further argues that modification with Van Rompay would frustrate the purpose of Heiss because Heiss discloses the purification of water for human consumption; Van Rompay, on the other hand, is primarily concerned with the cleaning of an underwater surface.  Upon further consideration, the examiner respectfully disagrees because Van Rompay discloses an outlet the water that is processed by the disclosed brush device (Paragraph [0022]).  Since Heiss discloses the treatment of water from any water source (Abstract), and Van Rompay discloses an outlet for processed water, the cited prior art references are considered analogous and combinable because Heiss can treat the water discharged from Van Rompay’s outlet.  Seeing that Heiss reads on the effluent treatment steps recited in the instant claims, the rejections are maintained in view of the applicant’s arguments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Van Rompay, US Pat Pub. 2012/0006244 (found in IDS filed 01/27/2020).
Regarding instant Claim 1, Heiss discloses a method for treatment of an underwater surface and material from it at a cleaning site (Abstract; Figure 1; Paragraph [0027]; method of operating a water purification/treatment system from virtually any water source, including water from an underwater surface, course screen 2,4 and other downstream processes treats material from underwater surface by separation from water), in which effluent, containing solid matter, is conveyed to a treatment unit, which is provided with a separation device and a filtering device (Figure 1; Paragraphs [0026]-[0027]; Paragraph [0033]; system portrayed is treatment unit conveying water through submersible pump 3; separation device in coarse screen 4, filtering device in UF modules 18,19), wherein in a first step the solid matter is separated from the effluent in a form by screening with a screen structure of the treatment unit (Figure 1; Paragraph [0027]; coarse screen 4 serves to remove solids from effluent water without damage to said solids), after which, in a second step immediately following said first step, the effluent is precipitated (Figure 1; Paragraph [0032]; coagulant 16 precipitates further solids in water), and after which, in a third step immediately following said second step, the effluent is filtered (Figure 1; Paragraph [0033]; UF modules 18,19 perform filtration of water comprising coagulant), and in which method the filtered effluent is discharged to another clean water connection at the site of the cleaning (Figure 1; Paragraph [0042]; discharge of water at end of operational process).
However, while Heiss discloses a suction line placed into a water source with a submersible pump (Figure 1; Paragraph [0027]), Heiss is silent on a brush device that removes solid matter from an underwater surface.
Van Rompay discloses a recuperation system for underwater cleaning operations in the same field of endeavor as Heiss, as it solves the mutual problem of treating water via suction and filtering (Abstract; Paragraph [0022]; filter for blocking released particles from collected water).  Van Rompay further discloses a brush device that removes solid matter from an underwater surface to prevent further pollution in the body of water above the surface (Abstract; Figure 2; Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the entrance of the effluent (the coarse screen and submersible pump) of Heiss by further comprising a brush device as taught by Van Rompay because Van Rompay discloses such a brush device prevents further pollution in the body of water above the surface (Van Rompay, Abstract; Figure 2; Paragraph [0018]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein in said first step, the solids separated from the effluent in connection with the screening is led to a separate collecting vessel (Van Rompay, Paragraph [0060]; filter 20 separates solids and contains them within collecting reservoir 17).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein in said first step, the effluent separated in connection with the screening is led via a flow section of the treatment unit to a filtering device (Heiss, Figure 1; Paragraph [0033]; water flows from coarse screen 3 to UF modules 18,19).  
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the flow section is supplied with a precipitating agent for precipitating the effluent in said second step before conveying it to the filtering device (Heiss, Figure 1; Paragraph [0032]; coagulant 16 added before introduction to UF modules 18, 19).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the filtering device is equipped with filters for filtering the effluent in said third step before discharging it to another clean water connection (Heiss, Figure 1; Paragraph [0033]; UF modules 18, 19).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the effluent is subjected to additional filtering before it is discharged directly back to waters or to another clean water connection (Heiss, Figure 1; Paragraph [0038]; Paragraph [0040]; reverse osmosis membranes 33 and 39).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the effluent is disinfected after the effluent has been filtered in said third step or after the effluent has been subjected to additional filtering (Heiss, Figure 1; Paragraph [0035]; UV light 27 provides disinfection).  
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the disinfection is performed by a UV disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27).  
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the brush device is equipped with a hydraulic drive powered by a compressor (Van Rompay, Paragraph [0051]; hydraulic motor/drive powers compressor, which would have a compressor).
Regarding instant Claim 10, Heiss discloses a system for treatment of an underwater surface and solid matter removed from it at a cleaning site (Abstract; Figure 1; Paragraph [0027]; method of operating a water purification/treatment system from virtually any water source, including water from an underwater surface, course screen 2,4 and other downstream processes treats material from underwater surface by separation from water), the system comprising a treatment unit for treating effluent containing solids removed in connection with the cleaning of the underwater surface, the system comprising a first pump device for conveying the effluent via a discharge pipe to an effluent treatment unit comprising a separating device and a filtering device (Figure 1; Paragraphs [0026]-[0027]; Paragraph [0033]; system portrayed is treatment unit conveying water through submersible pump 3; separation device in coarse screen 4, filtering device in UF modules 18,19), wherein the separating device comprises a basin-type element to which the effluent is arranged to be led, which basin-type element has a screen structure for separating the solid matter from the effluent in said first step (Figure 1; Paragraph [0027]; coarse screen 4 serves to remove solids from effluent water without damage to said solids, configuration of coarse screen is a basin-type element as seen in Figure 1), the system comprises a precipitating device for precipitating the effluent in a second step immediately following the first step (Figure 1; Paragraph [0032]; coagulant 16 precipitates further solids in water), and that the filtering device is arranged for filtering the effluent in a third step immediately following said second step, in such a way that the filtered effluent can be discharged, at the cleaning site, directly to another clean water connection (Figure 1; Paragraph [0033]; UF modules 18,19 perform filtration of water comprising coagulant), and in which method the filtered effluent is discharged to another clean water connection at the site of the cleaning (Figure 1; Paragraph [0042]; discharge of water at end of operational process).
However, while Heiss discloses a suction line placed into a water source with a submersible pump (Figure 1; Paragraph [0027]), Heiss is silent on a brush device that removes solid matter from an underwater surface.
Van Rompay discloses a recuperation system for underwater cleaning operations in the same field of endeavor as Heiss, as it solves the mutual problem of treating water via suction and filtering (Abstract; Paragraph [0022]; filter for blocking released particles from collected water).  Van Rompay further discloses a brush device that removes solid matter from an underwater surface to prevent further pollution in the body of water above the surface (Abstract; Figure 2; Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the entrance of the effluent (the coarse screen and submersible pump) of Heiss by further comprising a brush device as taught by Van Rompay because Van Rompay discloses such a brush device prevents further pollution in the body of water above the surface (Van Rompay, Abstract; Figure 2; Paragraph [0018]).
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein a collecting vessel is arranged in connection with the separating device, for receiving the solid matter separated in the separating device (Van Rompay, Paragraph [0060]; filter 20 separates solids and contains them within collecting reservoir 17).  
Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the precipitating device comprises a flow section in connection with the screen structure of the basin-type element of the separating device, for conveying the effluent to the filtering device in said second step (Heiss, Figure 1; Paragraph [0033]; water flows from coarse screen 3 to UF modules 18, 19).  
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the flow section is supplied with precipitating agent for precipitating the effluent in said second step before the effluent is conveyed to the filtering device (Heiss, Figure 1; Paragraph [0032]; coagulant 16 added before introduction to UF modules 18, 19).
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the filtering device is equipped with filters for filtering the effluent in said third step (Heiss, Figure 1; Paragraph [0033]; UF modules 18, 19).  
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the system comprises an additional filtering device (Heiss, Figure 1; Paragraph [0038]; Paragraph [0040]; reverse osmosis membranes 33 and 39).  
Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the system comprises a disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27 provides disinfection).  
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the disinfection device is a UV disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27).  
Regarding instant Claim 18, Claim 10, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the brush device is equipped with a hydraulic drive powered by a compressor (Van Rompay, Paragraph [0051]; hydraulic motor/drive powers compressor, which would have a compressor).
Regarding instant Claim 19, Claim 10, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a protective housing (Heiss, Figure 1; Figure 2; Paragraph [0043]; system assembled in a modified sea container).
Regarding instant Claim 20, Claim 10, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a trailer (Heiss, Figure 1; Figure 2; Figure 3; Paragraph [0043]; system may be placed on a drop deck trailer).
Regarding instant Claim 21, Claim 10, upon which Claim 21 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a vehicle (Heiss, Figure 1; Figure 2; Paragraph [0043]; system may be placed on a container attached to a vehicle).
Regarding instant Claim 22, Claim 10, upon which Claim 22 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a water vehicle (Heiss, Figure 1; Figure 2; Paragraph [0043]; placement of system in sea container allows system to be placed in a water vehicle).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/27/2022